DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 29, 2021 has been entered.
 Response to Amendment
This Action is in response to the RCE and the accompanying amendment filed 1/29/2021.
Claims 19-25 and 28-38 are amended.
Claims 19-25 and 28-38 are pending.

Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive.
In response to Applicant’s assertion that neither Sterzer nor Chornenky teaches the amended flow tube of independent claims 19 and 31, US Patent Application Publication No. 2008/033424 to van der Weide et al. is applied for its disclosure of 
Paragraphs [0031]-[0037] and Figs. 1 and 3 of Chornenky teaches a flow tube (inlet tube 140 and outlet tube 142) that defines a lumen and extends from the hub/housing 132 and through the chamber/hollow core 106 between a sheath that encircles hollow core 106 and a feedline/high voltage cable 124 where the flow tube is part of a cooling system to control the temperature of the feedline/high voltage cable and fluid flows distally from the lumen of the flow tube to the chamber and then proximally from the chamber to the hub between an outer surface of the flow tube and the inner surface of the sheath (e.g., paragraph [0037] of Chornenky: inlet tube 140 and outlet tube 142 can extend deep into coaxial cable 108). Chornenky reasonably teaches a flow tube defining a lumen and extending from the hub and through a chamber to cool the feedline, where the fluid flows distally and then proximally between an outer surface of the flow tube and the inner surface of the sheath. Accordingly, one of ordinary skill in the art would have recognized the benefits of a flow tube that extends from the hub and through the chamber to cool the feedline in view of the teachings of Chornenky. Thus, in addition to teaching a hub, Chornenky also teaches that coolant can be circulated in the chamber without a tube.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 19-20 and 28-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. 2008/033424 to van der Weide et al.(hereinafter referred to as “van der Weide”) in view of US Patent Application Publication No. 2004/0133254 to Sterzer or US Patent Application Publication No. 2002/0072645 to Chornenky et al. (hereinafter referred to as “Chornenky”).

Van der Weide differs from the claimed invention in that it does not expressly disclose a hub. Sterzer or Chornenky teach that a hub is well-known to those in the electrosurgical art. Consequently, one of ordinary skill in the art would have recognized the benefits of employing a hub to circulate the coolant fluid and to deliver electrical 
 
With respect to claim 20, van der Weide in view of Sterzer or Chornenky teaches the electrosurgical energy delivery device according to claim 19, wherein the flow tube is configured to be coupled to a fluid supply (e.g., paragraphs [0008], [0010], [0012], [0014] of van der Weide: the flow tube circulates a fluid: water, gasses (CO2, nitrogen, helium), etc., which would necessarily couple a fluid supply to the device). 
With respect to claim 28, van der Weide in view of Sterzer or Chornenky teaches the electrosurgical device according to claim 19, wherein the feedline incudes a radiating portion configured to deliver microwave energy to tissue (e.g., paragraphs [0009], [0012] of van der Weide) and wherein a distal portion of the flow tube is disposed proximal the radiating portion (e.g., paragraph [0009] of van der Weide: energy delivery device comprises an antenna connected to the tip that delivers energy where the coolant material is only flowed to the feed line and does not travel to reach the antenna).
As to claim 29, van der Weide in view of Sterzer or Chornenky teaches the electrosurgical energy delivery device according to claim 19, wherein fluid flow from the flow tube is directed in a direction of a tip disposed at a distal portion of the electrosurgical energy delivery device and reflected in a proximal direction (e.g., paragraph [0008] of van der Weide).

Referring to claim 31, van der Weide discloses a system comprising: an electrosurgical energy generator (e.g., paragraph [0057]: a single cable connects the energy delivery system (e.g., generator) and coolant system to the handle of the device); and an electrosurgical energy delivery device configured to be coupled to the electrosurgical energy generator (e.g., paragraph [0057]: a single cable connects the energy delivery system (e.g., generator), the electrosurgical energy delivery device comprising: a feedline extending distally (e.g., paragraph [0019]);  the feedline configured to deliver electrosurgical energy (e.g., paragraph [0020]), the feedline including an inner conductor (e.g., Figs. 7A-F, 760 and paragraphs [0019], [0032], [0041], and [0050]), an outer conductor (e.g., Figs. 7A-F, 775 and paragraphs [0019], [0032], [0041], and [0050]), and an inner insulator disposed between at least a portion of the inner conductor and the outer conductor e.g., Figs. 7A-F, 765 and paragraphs [0019], [0032], [0041], and [0050]); a sheath surrounding at least a portion of the feedline to define a chamber between an outer surface of the feedline and an inner surface of the sheath (e.g., paragraph [0055] and Fig. 7E, 790) and a flow tube defining a lumen, extending through the chamber, and delivering fluid to the chamber to cool at least a portion of the inner conductor and at least a portion of the outer conductor of the 
van der Weide differs from the claimed invention in that it does not expressly disclose a hub. Sterzer or Chornenky teach that a hub is well-known to those in the electrosurgical art. Consequently, one of ordinary skill in the art would have recognized the benefits of employing a hub to circulate the coolant fluid and to deliver electrical energy to the device of van der Weide. Consequently, one of ordinary skill in the art would have modified the device of van der Weide to have a hub in view of the teachings of Sterzer or Chornenky in order to circulate the cooling fluid and to deliver electrical energy to the feedline as taught by Sterzer or Chornenky.
With respect to claim 32, van der Weide in view of Sterzer or Chornenky discloses the system according to claim 131, wherein the flow tube is configured to be coupled to a fluid supply (e.g., paragraphs [0008], [0010], [0012], [0014] of van der Weide: the flow tube circulates a fluid: water, gasses (CO2, nitrogen, helium), etc., which would necessarily couple a fluid supply to the device).

Claims 21-25, and 33-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van der Weide in view of Sterzer or Chornenky as applied to claims  above, and further in view of US Patent Application Publication No. 2006/0293650 to Prakash et al. (hereinafter referred to as “Prakash”).
With respect to claims 21 and 33, van der Weide in view of Sterzer or Chornenky teaches the electrosurgical energy delivery device/system according to claims 19 and 31, wherein the electrosurgical energy delivery device includes: a conductive material positioned around at least a portion of the outer conductor of the feedline, at least a portion of the conductive material spaced apart from the outer conductor of the feedline (e.g., paragraph [0008] of van der Weide: the cooling material is disposed between two outer conductor of a triaxial cable), but does not expressly teach that the conductive material limits propagation of electrosurgical energy in a proximal direction. However, Prakash, in a related art: high-strength microwave antenna assemblies used in tissue ablation applications (e.g., title and paragraph [0001]), teaches an electrical choke portion 172 of conductive material that contains returning currents to the distal end of the antenna and thus, limits propagation of energy in a proximal direction (e.g., paragraph [0066] of Prakash). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of the conductive material positioned around the outer conductor of the feedline as set forth in claims 21 and 33 in view of the teachings of Prakash. In order to focus the energy of the electrosurgical energy delivery device of van der Weide in view of Sterzer or Chornenky, it would have been obvious to one of ordinary skill in the art to employ the choke structure of Prakash which limits propagation of energy, and because the combination would have yielded the predictable result of an electrosurgical energy delivery device with an electrical choke.

 	With respect to claims 23 and 35, van der Weide in view of Sterzer or Chornenky and Prakash discloses the electrosurgical energy delivery device/system according to claims 21 and 33, wherein the dielectric layer and the conductive layer define a quarter wavelength choke (e.g., paragraphs [0060] and [0065] of Prakash). It would have been obvious to one of ordinary skill in the art to modify the radiating portion of van der Weide in view of Sterzer or Chornenky and Prakash so that it has an electrical choke formed of a dielectric layer and a conductive layer that defines a quarter wavelength choke in view of the teachings of Prakash, and because the combination would have yielded predictable results.
 	As to claims 24 and 36, van der Weide in view of Sterzer or Chornenky and Prakash discloses the electrosurgical energy delivery device/system according to claims 21 and 33, further comprising a dielectric disposed between the outer conductor of the feedline and the conductive material (e.g., Fig. 12, dielectric 220 is disposed between the outer conductor 196 and conductive material 224 and paragraph [0069] of Prakash). 
With respect to claims 25 and 37, van der Weide in view of Sterzer or Chornenky and Prakash teaches the electrosurgical energy delivery device/system according to claims 21 and 33, wherein the feedline includes a radiating portion configured to deliver microwave energy to tissue (e.g., paragraphs [0009], [0012] of van der Weide) and a distal portion of the conductive material is disposed proximal a proximal portion of the radiating portion (e.g., paragraphs [0066]-[0067], and [0069] of Prakash: choke and thus the conductive layer/material 224 is proximal to the proximal portion of the radiating portion). In order to focus the energy of the electrosurgical energy delivery device/system of van der Weide in view of Sterzer or Chornenky and Prakash, it would have been obvious to one of ordinary skill in the art to employ the choke structure of Prakash, and because the combination would have yielded the predictable result of an electrosurgical energy delivery device with an electrical choke.
As to claim 38, van der Weide in view of Sterzer or Chornenky and Prakash teaches the system according to claim 33, further comprising a supply tank configured to contain a gas, wherein the gas flow tube is configured to couple to the supply tank (e.g., paragraphs [0008], [0010], [0012], [0014] of van der Weide: the flow tube circulates a fluid: water, gasses (CO2, nitrogen, helium), etc., which would necessarily couple a fluid supply to the device).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-20, 29-30, 31 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,251,987. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variant of at least one claim of the ‘987 patent. With respect to claims 20 and 38, a gas supply would have been an obvious modification to the microwave antenna system of the ‘987 patent in order to store the coolant fluid delivered to the device.

Claims 19-20, 28-29, 31 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,523,854. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variant of at .

Claims 19-20, 29-30, 31 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,795,268. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variant of at least one claim of the ‘268 patent. With respect to claims 20 and 38, a gas supply would have been an obvious modification to the microwave antenna system of the ‘268 patent in order to store the coolant fluid delivered to the device.

Claims 19-22, 24, 28-30, 31-34, 36 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,113,932. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variant of at least one claim of the ‘932 patent. With respect to claims 20 and 38, a gas supply would have been an obvious modification to the microwave antenna system of the ‘932 patent in order to store the coolant fluid delivered to the device.

Claims 19-25, 29-30, and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,198,725. Although the claims at issue are not identical, they are not patentably distinct from each at least one claim of the instant application is an obvious variant of at least one claim of the ‘725 patent. With respect to claims 20 and 38, a gas supply would have been an obvious modification to the microwave antenna system of the ‘725 patent in order to store the coolant fluid delivered to the device.

Claims 19-25, 28-30, and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,375,280. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variant of at least one claim of the ‘280 patent. With respect to claims 20 and 38, a gas supply would have been an obvious modification to the microwave antenna system of the ‘280 patent in order to store the coolant fluid delivered to the device.

Claims 19-25, 28-30, and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,707,038. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variant of at least one claim of the ‘038 patent. With respect to claims 20 and 38, a gas supply would have been an obvious modification to the microwave antenna system of the ‘038 patent in order to store the coolant fluid delivered to the device.

Claims 19-25, 28-30, and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. . Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variant of at least one claim of the ‘186 patent. With respect to claims 20 and 38, a gas supply would have been an obvious modification to the microwave antenna system of the ‘186 patent in order to store the coolant fluid delivered to the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 9:00 AM to 2:30 PM and 6:30PM to 9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792